Title: To James Madison from James Monroe, 2 February 1806
From: Monroe, James
To: Madison, James


                    
                        Dear Sir
                        London Feby 2. 1806.
                    
                    It is said that a letter is just recd. in town from Phila. of the last of Decr. wh. states that Mr. Adams of the Senate is or will be appointed Envoy Extry. to this country to adjust the commercial differences between it & the UStates. The gentleman who gave me the information declined mentioning the name of the author or receiver of the letter, tho he thought the fact might be relied on. On my part I can form no opinion respecting the report, having recd. no letter from you since my return to England to authorise one of any kind. The only letters wh. I recollect to have recd., for my papers are with my family who will be in town in a day or two, were one from Phila. written on the first intelligence of the seizures, wh. stated the injury wh. our commercial concerns had suffered from them, that you were about to set out for Washington to meet the President, where a consultation would be held, after which I shod. hear from you fully on the subject, and one of Decr. 4th. enclosing the Presidents message to Congress of the 3d. When I arrived here in July last from Spain, the seizures which had just before commenc’d were pursued with the greatest activity; scarce a day passed but some of our vessels were brought in, and the tone of the court was very high in extending & supporting the pretentions of the govt, on the principle of the order of Novr. 1793. as illustrated by the pamphlet called “war in disguise.” Altho’ I was very desirous of sailing to the UStates yet I perceived that that measure imposed on me a duty from which I could not shrink. Had I left the country without remonstrating against it I shod. have exposed myself to the charge of having deserted my post and the cause, against which I could not have justified myself on publick considerations, and whose ill effect would have been felt not by me alone but the friends

also under whom I served. The seizures fell mostly on the maritime towns to the Eastward, whose merchants wod. have given my departure as a proof of the contempt in which commerce was held by those in power, who felt for the prosperity of agriculture only. Thus I resolved to take up the business, & having done so, it became utterly impossible for me to withdraw from it, untill it shod. be concluded. My object was to break the measure, and every step which I took was on very mature deliberation with that view. I was satisfied that this government dared not to engage in a war with us at least while the issue of affairs on the continent was doubtful; that it had made the seizure in confidence that it risked nothing by it, that we would submit to it. I was equally satisfied that the apprehension of such a war would excite much alarm in the manufacturing towns & produce much sensation in London; on wh. acct. as from the effect it was likely to have on the continent with friends & foes I thought I saw most distinctly that the govt. wished to keep from view everything that looked like leading to such an issue. It was on these considerations that my notes to Lord Mulgrave were drawn, and among other motives to appeal to their apprehensions, by which alone I knew they were to be touched, that I intimated my intention to leave the country at an early period for the UStates. I knew, as they likewise did, that if I sailed after the seizures, without settling the principle & indeed other points that it would be attributed to that cause, altho’ I might cautiously place it to another, which I thought would promote an adjustment. My object throughout was to bring about an adjustment, & by no means to leave the country untill the business was settled in some form or other. I mention these circumstances to explain more fully than perhaps I have heretofore done the principles which have governed my conduct. I am aware that my letters authorised the expectation that I shod sail in the course of the autumn, and if not so soon, yet in the last or present month. Still I meant to be governed by circumstances and think that I kept the alternative in my power. My hope therefore was that if any person was appointed to succeed me, or any new modification of the trust made that it would not be done untill after my return to the UStates, or it was known that I had actually sailed, or having arranged the business, could by no misconstruction, be affected in point of character, by the measure. I could not nor do I see any objection to this mode of proceeding. I thought it for many reasons the most eligible, especially if the part I had taken was approved. It left to a fair experiment the effort which I was making, without an essential compromitment of the govt. itself, who would in case it failed have the means of adopting any other expedient, and pursuing what other course it thought best. It is however not my wish to pursue the subject further in this view. If the measure alluded to is adopted it answers no end to discuss the policy of it. If it is not adopted it will probably not be till made necessary by subsequent events. If it has been adopted, it cannot otherwise

than have, in the opinion of the world, some reference to my character, nor is it possible that it shod. affect it beneficially. Where two or more commissrs are appointed at the same time the trust injures none, but reflects honor on them all. Where one is already on the ground, the appointment of another will detract from the first one which no form of communication can prevent. Indeed the attribution of it to other & general considerations, not to the defect or misconduct of the Incumbent is considered only as a plaister to the wound it inflicts. If considerations of policy have induc’d the appointment in question, I have full confidence that it will be the wish of the govt. to make it as little hurtful to me as possible. I desire nothing but simple, strict justice; I wish my conduct here to rest on its own ground, and indeed every where; that nothing may be left to insinuation; for my enemies to misrepresent or my friends to explain. I wish that my correspondence with Lord Mulgrave may be laid before the Congress & the publick. If that is done my conduct will be judged of according to its merits as that of every person ought to be. I would not make this request if I thought that it was likely to produce the slightest inconvenience. You have seen on the contrary while I considered it as a mere question of policy, in which my character, in the light in which I now view it, had no concern, that I thought it politically expedient to take that step. I hesitated it is true on that point once, on the supposition that the ministry stood its ground, and that I was to proceed in the negotiation with it; but in the present state there is not the slightest cause for hesitation, while in favor of it the arguments are numerous & conclusive. These have been heretofore stated & need not be repeated. The motive for the communication explains itself. The Congress has a right to know the ground of the controversy & the state of it between the two governments. To give it unasked cannot but be well received.
                    On the presumption that this appointment has been made, of which however there is no certainty, there is some delicacy in my speaking of the prospect which is now before us. I shall avoid detracting from the just pretentions of my suc[c]essor. But I shall be permitted to observe without incurring that censure that the prospect of a fortunate termination of the business is now as favorable as it can be. The crisis has completely passed. The ministry has failed in all its operations on the continent; the allies have been defeated, the coalition broken, & the ministry itself subjected to the same fate. A new ministry is forming the chief character in which is understood to be favorably disposed to the UStates, & who is known as are most of those who are spoken of as his colleagues, to have disapproved almost all the measures of the late one. Under such circumstances it cannot be doubted that the prospect of success is good, if not to obtain an explicit abandonment of the principle, yet at least a change in the practice. It has been my fortune to stand the storm under circumstances of great personal responsibility, the ill effects of which I thought perhaps improperly, I had

in some degree contributed to mitigate; it would be that of a successor to take the ground at a moment of calm, under auspices more favorable, when it is not probable that he would be called on to take any measure of tone, involving high responsibility, or other measure than that of concluding a bargain after the opinion of both parties had been in some measure made up. Be this however as it may it will produce no effect on my conduct. I most heartily wish success to any plan which may be adopted, and my best efforts shall not be wanting to promote it.
                    I have just seen an account of a fête at New York given to Mr. Livingston, at which Messrs. Morris & King were present. These gentlemen it seems take great interest in the political prosperity of each other, & I presume under the same impulse. They compliment each other on their skill & success in negotiation, & seem to insinuate that their country is menac’d with some great calamity by being deprived of their services at this important epoch, which doubtless from mere patriotism, they are quite ready to yeild. With respect to the first mentioned of these ⟨favorites⟩ I mean of the last two, I should be glad to know in what negotiation he has ever rendered publick service. His career on both sides of the Atlantick has been of a piece, and in my judgment not very honorable to his country or himself. His present office is a mournful one, being to make orations over departed friends, and from his known susceptibility of friendship & other generous and benevolent simpathies, his service in that line, reminds me of certain notices which are seen over the windows of many shops here in these words “funerals performed,” which mean that persons may be engaged there to attend funerals, to march in the procession & exhibit a spectacle of woe; with this difference that their office is to shew themselves as silent mourners only, for which they are paid, whereas his is to harangue, for wh. he receives no reward, being a volunteer in the cause. The other Statesman never accomplished any thing till our present admn. was formd, nor then but the convention respecting debts, which proves that his success in that object was owing more to the change, than to his agency. I presume he does not count his convention respecting boundaries among his brilliant acts. As to his having preserved the relation of friendship between the countries while he staid, I believe that any old woman from our country would have been equally successfull thro’ the same period. The relations were broken in 1793. by this government & patchd up in 1794. by his friend Mr. Jay. He came afterwards & as his term filled the remaining space of the war & ensuing peace, the whole of wh. was unfavorable to this country, its affairs having grown continually from bad to worse, there was not much danger of its seeking to add us to the number of its enemies. Nevertheless there was a moment, being that when the coalition revived, & the Duke of York landed in Holland, (as I am in confidence assured by a person who had an opportunity of knowing & is otherwise entitled to credit) that this govt.

was disposed to violate those relations notwithstanding the presence and all powerful agency of this very skilful negotiator to prevent it. I have reason to believe that a paper emanating from a publick department was written to recommend hostile measures towards the UStates at that time, & suppressed immediately afterwards on hearing that the Duke of York had capitulated. I have also reason to think that Mr. King saw that paper, whence I presume he communicated its contents to our government. With respect to his correspondence with Lord Hawkesbury on this very question, it is to be observed that it appears by the correspondence itself that nothing new was done in that respect. The Advocate states in his report what the Law & practice then were & Ld. Hawkesbury communicated the report in that sense only. He made no accomodation nor did he hint at one. The correspondence however is worthy attention in another light. It looks more like a British than an American measure, as being intended by this govt. to be used with the northern powers who were then combining on the principles of the armed neutrality of 1780, in favor of the doctrine that “free ships make free goods.” The example of America so strongly mas’d agnst that principle could not fail to prove highly useful to G. Britain at that time in a negotiation with those powers. You will find that a condemnation of that principle is a prominent feature in his paper in the correspondence. With regard to the other Negotiatior Livingston I shall say but little because his deeds are sufficiently well known to you. It is happy for him that considerations of great delicacy & importance prevent a disclosure to the publick of the part which he acted in the affair with Spain, or I doubt much whether our honest citizens woud be forward to sanction his high pretentions. I say nothing of his trip here or other adventures. All this however is confidential. I shall never be an aggressor, in a contest with either of those persons, especially on such a topick. Of the first I have not thought for a year past. To the characters of the two others I have observed much delicacy & wish still to do it. Finding myself in some measure attacked at that feast I have said so much to defend myself agnst. an insinuation which appears to have had their sanction.
                    As you may not have recd. the letters which explain my sentiments on the subject you will allow me to repeat, that in either case, whether the appointment in question has or has not been made, it will I think be adviseable to lay the correspondence before the congress & the publick. In the first case I wish it done from personal considerations as already stated. In the second I have no such motive, & am therefore, in that view, perfectly indifferent. Your letter respecting the Aurora would I presume form a part of the communication, whereby it would appear that I spoke the sense of the government and obeyed its instructions, unless it was preferr’d to state the same in a general report on the subject. I think the communication would tend to interest the northern powers on our side; to conciliate France an important

object in the present state of affairs; and to strengthen our pretentions with the new ministry here. This latter consideration ought not to be slighted. The new ministry will probably find some difficulty in abanding. a principle insisted on by its predecessors, one which forms an important feature in what is called their maritime rights, if the folly of their predecessors is not made very apparent, wh. can only be done by the injury to be expected from sustaining it. That demonstration can only be shewn by the attitude which we may take. This is the external view of the subject. In an internal one I think it still more important. I am persuaded that the communication would satisfy our suffering citizens that every thing had been done by their govt. to vindicate their rights & interests which it was possible to do to the present time, and that ultimate success in a question of great national importance is dependent on the energies of the nation, on the confidence which they reposed in their government, and the support which they gave it, not to an expedient of the kind in question. If a government does its duty it is entitled to the support of the nation, and I am satisfied that that of the people of America would never be wanting in such a case. I consider the business at present in the best train for success in the immediate object of it that it can be, & in one, in case of success, which is likely to produce the happiest result to the country. The present admn. has been denounc’d by a party at home as being unfriendly to commerce & unwilling to protect it, and an opportunity now offers to disprove the charge. An attack is made on our commerc[e] by a govt. which has essentially contributed to circulate these ideas among the people of the UStates, to inspire doubts, foment jealousies, & undermine their government in their good opinion. It is made on the best interests of that very party, and in a manner so palpably atrocious as to convince it, that nothing short of their ruin & with it in a great measure that of their country is contemplated. Under such circumstances these injurd & deluded people, for such most of them are, are forc’d to look to & call on their own govt. for protection, against these lawless murders of their rights. Let then that protection be amply furnished, & let that party see & acknowledge its error. What could they expect of any admn. in such an emergency? That it would remonstrate against the outrage in the moment it was committed, in a becoming manner; lay the proceeding before Congress at its next meeting in terms of moderation but of firmness; leave the door open to accomodation & cherish it, but recommend the means of defense; take a bold and manly attitude; assert the rights of the nation, & call on the people by a fair appeal to their patriotism to support their govt. in the defense of those rights. Could any govt. do more, & has not this been done? When the nature of the transaction is lookd into, the most prejudic’d must see, that success must depend on firmness & decision only. Would any even of those most prejudic’d, in contemplation of success, (for as to what they might do as a party that is another question), recommend a

change of the attitude & the adoption of one of a different character? Such a change would I fear be apt to produce an unfavorable effect: to inspire confidence in the power from whom we had recd. the injury, & who will never indemnify us for losses & secure us agnst the repetition of them, by any other motive but that of compulsion: to revive prejudices among our own people after they had been vanquished: to reinstate in a certain degree, a party wh. shod., on its own principles never be reinstated, & restore to confidence underserving men. I am aware that such men as King & Morris look to the incident as one which may bring them again into consideration, and with them those of their sect, but I trust that they will be disappointed. Much ground is already gained in this business, and in my judgment it requires nothing but a steady support of it, to accomplish the object which is contemplated. The prospect wh. was always good, has daily become better, and at the present time, by the state of affairs on the continent & change of the ministry, is quite a favorable one. There is nothing more absurd than the expectation that any govt. will make important sacrifices, of a publick nature, to accommodate an individual. In general the European idea of a favorite minister at a foreign court, means nothing more, than that he is the tool of that court, & in general he receives the reward of his condescention, in personal not publick accomodations. Nor is there any doctrine of a more dangerous tendency than that wh. inculcates the appointment of a person to such a trust, more for his standing in a foreign country than his own. The objection to that doctrine is Strong in every case, but it is peculiarly so, in respect to a free government. I shall however dwell no longer on this subject, which I very well know it is not in my power to place in any new light. In case an appointmt. is made you may be assured that I shall attribute it altogether to the expectation which my letters had authorised, that I was about to leave this country & had probably left it, and to the responsibility which the admn. felt itself exposed to, in having no minister here, at a period of great interest and difficulty. I have written you a long letter in great haste & perhaps too little consideration to be suffered to go from me, but I send it in confidence that it will be recd. in the spirit in which it is written. I am dear Sir very sincerely your friend & servant
                    
                        Jas. Monroe.
                    
                    
                        PS. In case I remain to form a commercial treaty you must without delay send me the necessary powers, & I beg you to be very explicit in what is to be done relative to the question of free ships making free goods. Ought I to correspd with our minister in Paris on that subject, for him to inform me how far any accomodation on it might be well recd. there?
                        I send you a letter to Dr. Rush from the Prussian minister Baron Jacobi, Kloest, with a medal from the King to the Doctor which is intended as a compliment for his attention in answering certain queries relative to the

yellow fever. I promised the Baron to send it thro’ you, and I will thank you to receive & forward his answer, in such a note from you as I may send to the Baron to be transm[i]tted to his court.
                        I send also by this opportunity a packet containing some publications of Dr. Jenner respecting vaccination for the President, which are sent him by the Doctor. The President’s answer will be recd. with much interest & satisfaction by him, with whom I have become well acquainted & who I think a very enlightened & estimable man.
                        You must not infer that I consider the adjustmt. of matters perfectly secure with the new ministry. You will see that it is composed of men who have differed heretofore. The prospect is good and I will certainly do all I can.
                    
                